Citation Nr: 0615689	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-35 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO, in part, denied an 
increased evaluation for service-connected PTSD.  The veteran 
has timely appealed this determination to the Board.  

In a written argument, dated in May 2006, the veteran's 
representative raised the issue of entitlement to a total 
disability compensation rating based on individual 
unemployability.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriation 
action. 

FINDING OF FACT

The veteran's PTSD more nearly approximates total social and 
industrial impairment. 


CONCLUSION OF LAW

The veteran's PTSD is 100 percent disabling according to the 
applicable scheduler criteria.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board has considered this legislation, 
but finds that, given the favorable action below, no 
discussion of the VCAA is required at this point. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in processing with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, given the favorable outcome of the 
veteran's increased evaluation claim taken below, any defect 
with respect to the effective date portion of the notice will 
be cured by the RO in effectuating the award.  Thus, any 
prejudice to the veteran in proceeding with his claim for an 
increased evaluation for PTSD would be considered harmless 
error.  Id. 

II.  Factual Background

The veteran contends that his PTSD is 100 percent disabling 
due to such symptoms as severe social isolation, an inability 
to maintain employment, impaired impulse control, constant 
depression, hypervigilance, and suicidal ideation. 

VA outpatient and examination reports, dated from July 2001 
to September 2004, reflect that the veteran was found to have 
been unemployable due to his PTSD symptoms (see VA treatment 
reports, dated in July and August 2001).  

Upon evaluation by VA in August 2002, the examiner noted the 
VA social worker's finding that the veteran's functioning was 
severely impaired across all areas.  The veteran was noted to 
have been on his seventh marriage and unemployed.  He 
reported that he remained at home full-time and performed 
household chores.  The veteran stated that he did not have 
any interest or hobbies.  The veteran described symptoms 
associated with this PTSD, which are consistent with that 
previously reported in the decision herein.  The examiner 
noted the veteran's tumultuous past--physical violence in his 
fifth marriage, problems with his temper at work and several 
arrests in the 1970's for various offenses (i.e., drinking 
while intoxicated and indecent exposure).  A mental status 
examination was essentially normal with the exception of a 
dysphoric mood.  The examiner entered an Axis I diagnosis of 
PTSD, chronic, severe, with depressed mood.  The examiner 
opined that the veteran had limited social activities, was 
unemployed and had family stressors (i.e., two dependent 
adult children living at home).  The examiner assigned the 
veteran a Global Assessment of Functioning score (GAF) of 50.  

A September 2002 VA outpatient report contains a notation 
regarding the veteran's impaired impulse control (i.e., the 
veteran spanked his grandchild at the objection of the 
child's mother).  The veteran contracted not to punish, touch 
or be alone with the child.  The veteran expressed remorse at 
spanking the child, who was not responding to verbal requests 
to stop "messing up the DVD player" in his house.  An 
assessment of PTSD was entered. 

Records from the Social Security Administration, received by 
the RO in March 2003, reflect that the veteran was awarded 
disability benefits commencing October 12, 1998 due to severe 
impairment as a result of the following disorders:  coronary 
artery and heart disease; spinal impairments; PTSD; and a 
dysthymic disorder.  In making their determination, SSA 
relied, in part, on a report of a private psychologist, dated 
in November 2002, reflecting that the veteran experienced 
significant symptoms of PTSD that interfered with his ability 
to maintain employment and to interact appropriately with 
others in the workplace, as well as physical issues that 
affected his ability to sit, stand or lift items.  

When evaluated by a VA social worker in late July 2001, 
November 2003 and September 2004 the veteran was found to 
have been unable to work/totally disabled and severely 
impaired across all areas--withdrawal from family, lack of 
socialization and no recreation or exercise.  The social 
worker entered a diagnosis of PTSD chronic/severe with 
depressed mood.  A GAF score of 30 was assigned. 

III.  Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity 
caused by a given disability.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2005).

Pursuant to 38 C.F.R. § 4.130 (2005), Diagnostic Code 9411, 
PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

The Board notes that, under 38 C.F.R. § 4.130 (2005), the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF scale is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 41-50 rating indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious difficulty in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  The DSM-IV describes a GAF score of 21-30 is 
defined as "Behavior is considerably influenced by delusions 
or hallucinations OR serious impairment in communication of 
judgement (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Id.  

After a review of the evidence of record, the Board finds 
that a 100 percent evaluation is warranted for the veteran's 
service-connected PTSD.  In reaching the foregoing 
conclusion, the Board notes that VA medical reports reflect 
treatment and diagnoses of chronic and severe PTSD.  A 
September 2002 VA outpatient report notes the veteran's 
impaired impulse control.  While a VA examiner in August 2002 
assigned the veteran a GAF score of 50, a VA social worker, 
who had evaluated the appellant on several occasions, found 
him to be totally disabled and severely impaired across all 
areas--withdrawal from family, lack of socialization and no 
recreation or exercise.  The social worker assigned the 
veteran a GAF score of 30, which is reflective of an 
inability to function in almost all areas (see VA outpatient 
report, dated September 14, 2004).  Id.  In addition, a 
private psychologist, who examined the veteran in conjunction 
with his pending claim for SSA disability benefits, concluded 
that, in addition to physical issues affecting the veteran's 
mobility, the appellant experienced significant symptoms of 
PTSD that interfered with his ability to maintain employment 
and to interact appropriate with others in the workplace.  In 
this regard, when it is impossible to separate the effects of 
a service-connected disability and a nonservice-connected 
disability, reasonable doubt must be resolved in the 
claimant's favor and such signs and symptoms must be 
attributed to the service-connected disability. Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

Thus, based on the entire record of evidence, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that the social and industrial impairment 
from the veteran's PTSD more nearly approximates the total 
impairment required for a 100 percent evaluation than the 
lesser impairment required for a 50 percent evaluation.  
Accordingly, a 100 percent rating is warranted for PTSD under 
Diagnostic Code 9411.


(CONTINUED ON THE NEXT PAGE)







ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


